Title: To George Washington from Major General William Heath, 3 September 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Sept. 3rd 1779:
        
        I take the Liberty to enclose a Letter from Lt Colo. Badlam and another from Capt. Stillwell which were received the last Evening. I received a hint of the escape of the Culprits the Day before yesterday about noon from Colo. Hay, on which I gave immediate orders to all

the Officers of Guards and Patroles to keep a good look out on all the roads and if Possible to take them up, but the nature of the Grounds is Such that there is but little probability of their being apprehended.
        Whether or not the person who has the Charge of the provost at Fishkill is the most proper person to be entrusted with that Duty is not for me to Determine neither do I know him but am informed this is not the first instance of those Committed to his Charge makeing their escape. I have the honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
      